EXHIBIT 21 LIST OF SUBSIDIARIES OMEGA HEALTHCARE INVESTORS, INC. Subsidiary Jurisdiction of Incorporation Arizona Lessor - Infinia, Inc. Maryland Baldwin Health Center Inc Pennsylvania Bayside Alabama Healthcare Second, Inc. Alabama Bayside Arizona Healthcare Associates, Inc. Arizona Bayside Arizona Healthcare Second, Inc. Arizona Bayside Colorado Healthcare Associates, Inc. Colorado Bayside Colorado Healthcare Second, Inc. Colorado Bayside Indiana Healthcare Associates, Inc. Indiana Bayside Street II, Inc. Delaware Bayside Street, Inc. Maryland Canton Health Care Land, Inc. Ohio Carnegie Gardens LLC Delaware Center Healthcare Associates, Inc. Texas Cherry Street - Skilled Nursing, Inc. Texas Colonial Gardens, LLC. Ohio Colorado Lessor - Conifer, Inc. Maryland Copley Health Center, Inc. Ohio CSE Anchorage LLC Delaware CSE Blountsville Delaware CSE Bolivar LLC Delaware CSE Camden LLC Delaware CSE Centennial Village Trust Delaware CSE Corpus North LLC Delaware CSE Crane LLC Delaware CSE Denver Iliff LLC Delaware CSE Fairhaven LLC Delaware CSE Huntingdon LLC Delaware CSE Jacinto City LLC Delaware CSE Jefferson City LLC Delaware CSE Kerrville LLC Delaware CSE Marianna Holdings LLC Delaware CSE Memphis LLC Delaware CSE Pennsylvania Holdings Trust Delaware CSE Ripley LLC Delaware CSE Ripon LLC Delaware CSE Spring Branch LLC Delaware CSE Texarkana LLC Delaware CSE The Village LLC Delaware CSE West Point LLC Delaware CSE Whitehouse LLC Delaware CSE Williamsport LLC Delaware Dallas Skilled Nursing, Inc. Texas Delta Investors I, LLC Maryland Delta Investors II, LLC Maryland Desert Land LLC Delaware Dixon Health Care Center, Inc. Ohio Florida Lessor - Crystal Springs, Inc. Maryland Florida Lessor - Emerald, Inc. Maryland Florida Lessor - Lakeland, Inc. Maryland Florida Lessor - Meadowview, Inc. Maryland Florida Real Estate Company, LLC Florida Georgia Lessor - Bonterra/Parkview, Inc. Maryland Greenbough LLC Delaware Hanover House, Inc. Ohio Heritage Texarkana Healthcare Associates, Inc. Texas House of Hanover, LTD Ohio Hutton I Land, Inc. Ohio Hutton II Land, Inc. Ohio Hutton III Land, Inc. Ohio Indiana Lessor - Jeffersonville, Inc. Maryland Indiana Lessor - Wellington Manor, Inc. Maryland Jefferson Clark, Inc. Maryland LAD I Real Estate Company, LLC Delaware Lake Park Skilled Nursing, Inc. Texas Leatherman 90-1, Inc. Ohio Leatherman Partnership 89-1, Inc. Ohio Leatherman Partnership 89-2, Inc. Ohio Long Term Care – Michigan, Inc. Michigan Long Term Care – North Carolina, Inc. North Carolina Long Term Care Associates – Illinois, Inc. Illinois Long Term Care Associates – Indiana, Inc. Indiana Long Term Care Associates - Texas, Inc. Texas Meridian Arms Land, Inc. Ohio North Las Vegas LLC Delaware NRS Ventures, LLC Delaware OHI (Connecticut), Inc. Connecticut OHI (Florida), Inc. Florida OHI (Illinois), Inc. Illinois OHI (Indiana), Inc. Indiana OHI (Iowa), Inc. Iowa OHI (Kansas), Inc. Kansas OHI Acquisition Co 1, LLC Delaware OHI Asset (CA), LLC Delaware OHI Asset (CO), LLC Delaware OHI Asset (CT) DIP, LLC Delaware OHI Asset (CT) Lender, LLC Delaware OHI Asset (FL), LLC Delaware OHI Asset (ID), LLC Delaware OHI Asset (IL), LLC Delaware OHI Asset (IN), LLC Delaware OHI Asset (LA), LLC Delaware OHI Asset (MI/NC), LLC Delaware OHI Asset (MO), LLC Delaware OHI Asset (OH) Lender, LLC Delaware OHI Asset (OH) New Philadelphia, LLC Delaware OHI Asset (OH), LLC Delaware OHI Asset (PA) Trust Maryland OHI Asset (PA), LLC Delaware OHI Asset (SMS) Lender, Inc. Maryland OHI Asset (TX) Paris, LLC Delaware OHI Asset (TX), LLC Delaware OHI Asset CSE-E, LLC. Delaware OHI Asset CSE-U, LLC. Delaware OHI Asset Essex (OH), LLC Delaware OHI Asset II (CA), LLC Delaware OHI Asset II (PA) Trust Maryland OHI Asset III (PA) Trust Maryland OHI Asset IV (PA) Silver Lake Trust Maryland OHI Asset, LLC Delaware OHI of Kentucky, Inc. Maryland OHI of Texas, Inc. Maryland OHI Sunshine, Inc. Florida OHIMA, Inc. Massachusetts Omega (Kansas), Inc. Kansas Omega TRS I, Inc. Maryland Orange Village Care Center, Inc. Ohio OS Leasing Company Kentucky Panama City Nursing Center LLC Delaware Parkview - Skilled Nursing, Inc. Texas Pavilion North LLP Pennsylvania Pavilion North Partners, Inc. Pennsylvania Pavilion Nursing Centers North, Inc. Pennsylvania Pine Texarkana Healthcare Associates, Inc. Texas Reunion Texarkana Healthcare Associates, Inc. Texas San Augustine Healthcare Associates, Inc. Texas Skilled Nursing - Gaston, Inc. Indiana Skilled Nursing - Herrin, Inc. Illinois Skilled Nursing - Hicksville, Inc. Ohio Skilled Nursing - Paris, Inc. Illinois Skyler Maitland LLC Delaware South Athens Healthcare Associates, Inc. Texas St. Mary's Properties, Inc. Ohio Sterling Acquisition Corp. Kentucky Sterling Acquisition Corp. II Kentucky Suwanee, LLC Delaware Texas Lessor - Stonegate GP, Inc. Maryland Texas Lessor - Stonegate Limited, Inc. Maryland Texas Lessor - Stonegate, L.P. Maryland Texas Lessor - Treemont, Inc. Maryland The Suburban Pavilion, Inc. Ohio Washington Lessor - Silverdale, Inc. Maryland Waxahachie Healthcare Associates, Inc. Texas West Athens Healthcare Associates, Inc. Texas Wilcare, LLC. Ohio
